Case 2:18-cv-00665-BMC-JO Document 187 Filed 06/02/20 Page 1 of 3 PageID #: 1693



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 KHALIK JONES,                                                   MEMORANDUM
                                       Plaintiff,                AND ORDER
                    - against -
 SHERIFF OF SUFFOLK COUNTY, et al.,                              18-CV-0665 (BMC) (JO)
                                       Defendants.
 ----------------------------------------------------------X

 James Orenstein, Magistrate Judge:

          Plaintiff Khalik Jones ("Jones") seeks leave to amend certain claims in his Second

 Supplemental Complaint as to state defendants, Commissioner Thomas J. Loughren ("Loughren"),

 Chairman Allen Riley ("Riley"), and former Chairman Thomas A. Beilein ("Beilein" or, collectively

 with Loughren and Riley, the "State defendants"). See DE 172; see also DE 127. Those defendants

 oppose the motion, the other defendants do not. See DE 178; DE 180. 1 For the following reasons, I

 grant the motion. 2

 I.       Background

          Jones accuses the defendants of a variety of constitutional violations. See DE 1 (Complaint);

 DE 67 (Amended Complaint); DE 115 (Second Supplemental Complaint). The three State

 defendants have moved to dismiss all of the claims against them, and their motion remains before

 the court. See DE 158. Jones seeks leave to amend his complaint so as to withdraw his claims against



 1
   The defendants opposing the motion are all represented by the office of the New York State
 Attorney General. The remaining defendants, all represented by the office of the Suffolk County
 Attorney, include Nurse Jenny Alarcon, Andrew Becker, Captain P. Boyle, Shakera Bryant, L.P.N.,
 Jeffrey Campbell, Former Sheriff "Vincent DeMarco", Michael Franchi, Vincent Geraci, M.D.,
 Thomas Heavy, Patrick Hess, Stephen John, M.D., Brian Loppiccolo, John Lowry, Michael
 Mazzaferro, Michael Newman, Franklin Scholl, Sheriff of Suffolk County "Errol Toulon", and Ari
 Wickramaaratchi, DO (collectively, the "County defendants").
 2
   Both groups of defendants addressed their letters responding to the motion to the assigned district
 judge. Because granting the motion to amend does not dispose of any claim or defense, a magistrate
 judge may do so, subject to the court's review. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a);
 Loc. Civ. R. 72.1(a), Loc. Civ. R. 72.2.
Case 2:18-cv-00665-BMC-JO Document 187 Filed 06/02/20 Page 2 of 3 PageID #: 1694



 two of the State defendants – Riley and Beilein – and to amend the remaining claims against

 Loughren as pleaded in paragraphs 27, 37, 73, 80, and 109 of the Second Supplemental Complaint.

 See DE 172. The County defendants do not oppose the motion. See DE 178. The State defendants

 consent to the abandonment of the claims against Riley and Beilein but oppose the proposed

 amendment of claims against Loughren because, in their view, the proposal does nothing to salvage

 claims that they previously moved to dismiss. See DE 180.

 II.     Discussion

         "The court should freely give leave [to amend] when justice so requires." Fed. R. Civ. P.

 15(a)(2). "The decision on whether to grant a motion to amend rests within the sound discretion of

 the district court." Rosenzweig v. Ro Gallery Image Makers, Inc., 2020 WL 1957413, at *1 (E.D.N.Y. Apr.

 23, 2020) (citations omitted). "Generally, a motion to amend should be denied 'only for reasons such

 as undue delay, bad faith, futility of the amendment or prejudice to the other party.'" Trustees of

 United Plant & Prod. Workers Local 175 Benefits Fund v. Mana Constr. Grp., LTD., 2019 WL 7598690, at

 *1 (E.D.N.Y. Dec. 3, 2019) (quoting Crippen v. Town of Hempstead, 2013 WL 2322874, at *1 (E.D.N.Y.

 May 22, 2013)). However, it is the opposing party's burden to demonstrate prejudice or futility as

 ground to deny leave to amend. See Shpak v. Curtis, 2012 WL 511478, at *4 (E.D.N.Y. Feb. 14, 2012)

 (citing Blaskiewicz v. County of Suffolk, 29 F. Supp. 2d 134, 137-38 (E.D.N.Y. 1998)).

         The State defendants oppose the motion to amend only to the extent that Jones proposes to

 clarify certain factual assertions and change legal claims against Loughren. They challenge that

 amendment as futile; they do not argue that Jones unduly delayed the proposed amendment, that he

 acted in bad faith, or that the amendment would prejudice them in any way.

         Specifically, the State defendants seek to keep Jones from specifying that the claims against

 Loughren that he previously characterized as arising generally under "the Due Process Clause of

                                                     2
Case 2:18-cv-00665-BMC-JO Document 187 Filed 06/02/20 Page 3 of 3 PageID #: 1695



 every Amendment under the State and Federal Constitution" should be considered as claims arising

 under "the Eighth Amendment of the United States Constitution." DE 115 ¶¶ 73, 80; DE 172-1

 (proposed amended pleading) ¶¶ 73, 80. Even if the claims that are the subject of the pending

 dismissal motion are ultimately deemed to be insufficient, Jones's effort to narrow those claims by

 more precisely identifying the specific constitutional provision under which he seeks relief cannot be

 deemed futile. Indeed, because Jones is appearing pro se the court would in any event have an

 obligation to infer the proposed Eighth Amendment claim from the broader phrasing of the Second

 Supplemental Complaint; now that Jones seeks to clarify his legal theory without such assistance,

 "the court must grant leave to amend the complaint." Sanford v. Bruno, 2018 WL 2198759, at *3

 (E.D.N.Y. May 14, 2018) (Cogan, J.) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)

 (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999))).

 III.   Conclusion

        For the reasons set forth above, I grant the motion to amend and respectfully direct the

 Clerk to file Attachment 1 to docket entry 172 separately on the docket as the Amended Second

 Supplemental Complaint.

        SO ORDERED.

 Dated: Brooklyn, New York
        June 2, 2020
                                                                        _     /s/
                                                                        James Orenstein
                                                                        U.S. Magistrate Judge




                                                   3
